                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                NORTHERN DIVISION

 STEPHEN DANIEL MONTALTO                                                            PETITIONER

 V.                                                       CAUSE NO. 3:15-CV-457-CWR-FKB

 MISSISSIPPI DEPARTMENT OF                                                       RESPONDENTS
 CORRECTIONS, ET AL.

                                              ORDER

        Before the Court is the parties’ joint motion to approve their proposed Agreed Order. The

parties propose the following language:

        The Court clarifies that its previous order contained no formal findings of
        professional misconduct and imposed no sanctions on the attorneys or parties
        involved in this case. The Court’s previous order did no more than express concerns
        and issue a warning.

See Email from Jason P. Steed, Counsel for Petitioner (Sept. 23, 2019).

        I do not know how the parties arrived at this statement. It seems to contradict

respondents’ written and oral arguments before the Fifth Circuit. See, e.g., Respondents’

Supplemental Letter Brief, Montalto v. Miss. Dep’t of Corr., 938 F.3d 649 (5th Cir. 2019) (No.

18-60274, Dkt. # 72); Respondents’ Supplemental Letter Brief, Montalto v. Miss. Dep’t of Corr.,

938 F.3d 649 (5th Cir. 2019) (No. 18-60274, Dkt. # 56); Brief of Respondents, Montalto v. Miss.

Dep’t of Corr., 938 F.3d 649 (5th Cir. 2019) (No. 18-60274, Dkt. # 16).

        As I told the parties in September, however, I think the above language is factually

correct. See Docket No. 72. I will sign and enter it today. Perhaps that will finally resolve this

case. It is up to the Fifth Circuit.
          The limited remand of this matter presents an opportunity to place this case in its proper

context. Montalto is not the first time I have been frustrated with this unit of the Attorney

General’s Office.

          In Wansley v. Mississippi Department of Corrections, I observed that

          Respondents’ current argument is directly contradictory to their 2002 pleading.
          Then, the State contended that § 41–29–142(1) was “discretionary” and irrelevant
          to Wansley because “the enhancement provision was not applied.” See Answer and
          Affirmative Defenses, supra. Now, it contends that the statute automatically
          enhances the offender, including Wansley. Both of these claims cannot be correct.

          Present counsel for respondents, Special Assistant Attorney General Owens,
          blamed the contradiction on the author of the 2002 filing. But Ms. Owens’ name
          was also listed on the 2002 document as one of two attorneys on the brief.

No. 4:10-CV-149-CWR-FKB, 2013 WL 1827765, at *9 (S.D. Miss. Apr. 30, 2013), rev’d on

other grounds, 769 F.3d 309 (5th Cir. 2014). I expressed my displeasure with this course of

action:

          It is not fair for the State to completely reverse course when the parties are the same,
          the underlying facts are the same, the state statute is the same, and the case law is
          the same. It is unseemly for the State to change its position without an intervening
          change in fact or law because it suggests that the State has “deliberately changed
          positions according to the exigencies of the moment.” As the Fifth Circuit put it
          earlier this year, “From the standpoint of equity, as most federal courts recognize,
          a change of legal position can be just as abusive of court processes and an opposing
          party as deliberate factual flip-flopping.”

Id. at *11 (citations and brackets omitted).

          Despite this behavior, in both Wansley and Montalto, I did not sanction the responsible

Assistant Attorney Generals. In part that may be due to the benefit of the doubt public servants so

often receive. But I also fundamentally believe that fault does not lie solely at counsel’s feet.

          I attempted to explain why in McDonald v. Jenkins, an ongoing habeas case in which the

Mississippi Department of Corrections’ private prison contractor lost two years’ worth of

evidence, “for reasons unknown, notwithstanding its duty to preserve those documents.” No.

                                                     2
3:16-CV-800-CWR-LRA, Docket No. 41 (S.D. Miss. Mar. 29, 2018). When the Assistant

Attorney General was unable to meet an already-extended deadline, I elaborated on what I

believe to be the true problem underneath all of these cases.

       Court records confirm that counsel does, in fact, have a very heavy caseload. Over
       the years she has entered her appearance in 732 cases in the Southern District of
       Mississippi. That is an extraordinary number—and it significantly underestimates
       counsel’s true workload. She has appeared in 885 more cases in the Northern
       District of Mississippi, and, in her position, the Court surmises, she likely consults
       on her colleagues’ cases without entering an appearance. By any objective measure
       the burden is significant, and likely overwhelming.

       The Mississippi Attorney General’s Office is ultimately responsible for that burden.
       Generally speaking, the Attorney General is entrusted with the management of all
       legal affairs of the State and the prosecution of all suits, civil and criminal, in which
       the State has an interest. With that comes the power to control and manage all
       litigation on behalf of the State. Kennington-Saenger Theatres v. State ex rel.
       District Attorney, 18 So. 2d 483, 486 (Miss. 1944).

       Practically speaking, then, the Attorney General’s Office decides the number of
       attorneys to hire; where to assign its attorneys; how many cases to assign to those
       attorneys; and how to assess whether its attorneys are effectively representing the
       State and its agencies. So when counsel’s longstanding heavy workload prevents
       the Special Assistant Attorney General from starting work on an answer, especially
       one with an already-extended deadline, the Attorney General’s Office should be
       alerted and asked to explain its decision. Attorneys defending the State’s most
       important powers should have the opportunity to get it right.

Docket No. 30 (S.D. Miss. Feb. 5, 2018).

       I continue to believe all of that. A lawyer is “an officer of the court and a key component

of a system of justice, dedicated to a search for truth.” Nix v. Whiteside, 475 U.S. 157, 174

(1986). If there is some structural problem impeding attorneys from being able to engage in that

search, we should try to find a structural solution.

       Habeas defense is difficult. The records are voluminous; the law is too complex.

Mississippi also has a great deal of habeas petitions to defend. Counsel’s job is made more

difficult when her various clients—MDOC, private prisons, and local District Attorney’s



                                                  3
Offices—lose documents and testify in open court about patently unconstitutional conduct. E.g.,

Montalto v. Miss. Dep’t of Corr., No. 3:15-CV-457-CWR-FKB, 2017 WL 4340273, at *4 (S.D.

Miss. Sept. 29, 2017) (“Officer Cooper then explained that the contents of the hearing had no

bearing on her finding Montalto guilty of the alleged housing violation. Rather, Officer Cooper

testified that she found Montalto guilty because she was instructed to do so before the hearing

began.”). It is an unenviable position.

       Over the years, I had hoped that the Attorney General’s Office would recognize that these

cases deserved more attention—and more attorneys—to make sure we arrive at the truth of every

case. That remains my hope for the future. After assessing the Office, perhaps the new Attorney

General may find a solution to this problem.

       I will sign and enter the proposed Agreed Order this day. The Clerk of Court will

subsequently transmit the supplemental record to the Fifth Circuit.

       SO ORDERED, this the 9th day of December, 2019.

                                               s/ Carlton W. Reeves
                                               UNITED STATES DISTRICT JUDGE




                                                 4
